Citation Nr: 0946138	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right knee chondromalacia, currently rated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected left knee chondromalacia, currently rated 
as 10 percent disabling.

3.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to service-connected left 
and right knee chondromalacia.

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability, to include as secondary to service-
connected left and right knee chondromalacia, and if so, 
whether service connection is warranted.

6.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected left 
and right knee chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In September 2009, the Veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
at the Muskogee RO before the undersigned Veterans Law Judge 
(VLJ) sitting in Washington, D.C.  A transcript of this 
hearing is in the Veteran's claims folder.

The Board notes that additional VA treatment records were 
associated with the claims file after the issuance of the 
last supplemental statement of the case (SSOC) in March 2009.  
However, the VA treatment records were either duplicative or 
not pertinent to the matters currently on appeal.  Therefore, 
the Board can proceed with consideration of the issues on 
appeal.  38 C.F.R. § 20.1304.

The issues of entitlement to service connection for a low 
back disability and a bilateral hip disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service-connected right knee chondromalacia is not 
productive of flexion limited to 60 degrees or extension 
limited to 5 degrees.  

2.  Service-connected left knee chondromalacia is not 
productive of flexion limited to 60 degrees or extension 
limited to 5 degrees.  

3.  There is no current diagnosis of a bilateral ankle 
disability.

4.  Hypertension was not manifested during service, or 
manifested within one year thereafter, and therefore, has not 
been shown to be causally or etiologically related to 
military service, and may not be presumed to be causally or 
etiologically related to military service.

5.  In September 1979, the RO denied the claim for service 
connection for a low back disability.  The Veteran was 
notified of that decision in October 1979, but did not 
initiate an appeal.

6.  Some of the evidence received since 1979 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a low 
back disability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for right knee chondromalacia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5260, 5261 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for left knee chondromalacia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5260, 5261 (2009).

3.  A bilateral ankle disability was not incurred in active 
service, nor was it proximately due to or aggravated by a 
service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303 (2009), 3.310(a) (2006).

4.  Hypertension was not incurred in active service, and may 
not be presumed to have had its onset in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 
3.309(a) (2009).

5.  The September 1979 RO rating decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302, 20.1103 (2009).

6.  New and material evidence has been received, and the 
claim for service connection for a low back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Service Connection

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in June 2005 with regard to the 
claims for service connection for a bilateral ankle 
disability and hypertension.  The letter addressed all of the 
notice elements pertaining to service connection and was sent 
prior to the initial unfavorable decision by the AOJ in 
September 2005.  Although the Board notes that the Veteran 
was not provided notice specific to how to substantiate his 
claim for a bilateral ankle disability on a secondary basis, 
this was not prejudicial as the Veteran demonstrated actual 
knowledge of the requirements during his September 2009 
hearing.  In this regard, the Veteran contended that he had a 
bilateral ankle disability that was caused by the way he 
walked due to his service-connected knees.  Thus, the Board 
finds that the Veteran had demonstrated actual knowledge of 
the information necessary to establish service connection for 
a bilateral ankle disability on a secondary basis.  See 
generally Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Further, in this 
case, the fact that the notice did not address either the 
relevant rating criteria or effective date provisions, was 
harmless error because service connection for a bilateral 
ankle disability and hypertension is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claims for a bilateral 
ankle disability and hypertension.  All available service 
treatment records as well as all identified VA and private 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claims.  

In August 2008, a VA examination with respect to the claim 
for a bilateral ankle disability was obtained.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examination obtained in this case is 
adequate, as it is predicated on a reading of the service and 
post-service medical records in the Veteran's claims file.  
It considered all of the pertinent evidence of record, to 
include the Veteran's service and post-service records and 
the statements of the Veteran, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  There is adequate medical evidence of 
record to make a determination in this case.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
claim for a bilateral ankle disability has been met.  
38 C.F.R. § 3.159(c)(4).   

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim for hypertension.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
for the aforementioned claim because there is no evidence of 
in-service hypertension.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  The Board also concludes that an 
examination is not needed because no competent evidence has 
been submitted to indicate that hypertension is associated 
with an established event, injury, or disease in service or 
during the presumptive period.  Accordingly, it was not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim for hypertension in this case.  
38 C.F.R. § 3.159(c)(4)(i).  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claims for a bilateral ankle 
disability and hypertension.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case with regard to these issues.

New and Material Evidence

The Board finds that VA compliance with the mandates of the 
VCAA is sufficient to permit final appellate review of the 
petition to reopen for entitlement to service connection for 
a low back disability, which is remanded for further 
development as discussed below.  As the determination below 
represents a grant of the petition, a detailed discussion of 
the impact of the VCAA on this appeal is not necessary.  In 
view of the outcome, any deficiencies in such notice or 
assistance have not prejudiced the Veteran.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Increased Rating

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with fully compliant notice for his 
claims for increased ratings for his service-connected knees 
prior to the initial rating decision in September 2005.  
Nevertheless, the RO did send the Veteran letters in June 
2005 and May 2008, which did inform him about the evidence 
necessary to substantiate his claims and the division of 
responsibilities in obtaining the evidence.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, although adequate 
notice provided to the Veteran was not given prior to the 
first agency of original jurisdiction (AOJ) adjudication of 
the case, notice was provided by the AOJ prior to the 
transfer and certification of the Veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided in May 2008, the Veteran's 
claims were readjudicated in a March 2009 supplemental 
statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
the claim and notifying claimant of such readjudication in 
the statement of the case).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, and he 
has taken full advantage of these opportunities, submitting 
evidence and argument in support of his claims.  Viewed in 
such context, the furnishing of notice after the decision 
that led to this appeal did not compromise the essential 
fairness of the adjudication.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 
1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful 
opportunity to participate effectively," Dingess/Hartman, 
and the Board finds that the present adjudication of the 
appeal will not result in any prejudice to the Veteran. 

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for increased 
evaluations for his service-connected knees.  Specifically, 
the June 2005 letter stated, "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  The May 2008 letter noted that he could 
submit evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  The 
letter explained that such evidence could be statements from 
other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disabilities had worsened.  

The May 2008 notice letter also informed the Veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  In this regard, the letter indicated that a 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The letter further 
indicated that evidence of the nature and symptoms of the 
disability, the severity and duration of the symptoms, and 
the impact of the condition and symptoms on employment would 
be considered in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  For example, the 
Veteran was informed in the May 2008 letter that he could 
submit a statement from employers as to job performance, lost 
time, or other information regarding how his conditions 
affect his ability to work.  The letter further listed 
examples of evidence, which included information about on-
going treatment and Social Security Administration 
determinations.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2005 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  In 
addition, the letter informed the Veteran that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Although the Veteran was not provided with notice pertaining 
to effective dates, as the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating for both claims, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess, 19 Vet. App. 473.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claims for increased 
ratings.  

The Veteran was afforded VA examinations in August 2005 and 
October 2007 that addressed the severity of his service-
connected knees.  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that VA examinations obtained in this case are 
adequate, as they addressed all pertinent evidence of record 
and fully addressed the rating criteria that are relevant to 
rating the disabilities in this case.  Thus, the Board 
concludes that there is adequate evidence of record to fully 
rate the Veteran's service-connected knees disabilities..  

Further, there is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected knee disabilities since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues for 
increased ratings for the Veteran's knees has been met.  
38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claims for increased 
ratings.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case. 






LAW AND ANALYSIS

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).





1.  Entitlement to an increased disability rating for 
service-connected right knee chondromalacia, currently rated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected left knee chondromalacia, currently rated 
as 10 percent disabling.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  (i.e. the limitation of motion codes).  

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a DC 5260.  

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a 0 percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  In the absence of 
limitation of motion, a 10 percent rating is assigned where 
there is x-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups; and a 20 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  As the Veteran is 
already in receipt of a 10 percent rating for each knee, and 
there is no evidence of involvement of two or more major 
joints or two or more minor joint groups and occasional 
incapacitating exacerbations, the Veteran is not entitled to 
a higher rating under the arthritis codes.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  

The Veteran is currently rated as 10 percent disabling for 
left knee chondromalacia and 10 percent disabling for right 
knee chondromalacia under Diagnostic Code 5260. 

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is not 
entitled to increased ratings for his service-connected 
knees.  The evidence pertaining to the Veteran's knees is 
summarized as follows.  During the August 2005 QTC 
examination, the Veteran's gait and posture were noted to be 
within normal limits.  Examination of the feet did not reveal 
evidence of abnormal weight bearing and he did not require an 
assistive device for ambulation.  Flexion bilaterally was 120 
with pain occurring and extension of 0 degrees.  After 
repetitive use, joint function was additionally limited by 
pain but not fatigue, weakness, lack of endurance, or 
incoordination.  Drawer and McMurray's tests bilaterally were 
within normal limits.  X-rays were also within normal limits.  
The Veteran did not report any lost time from work due to his 
knees. 

In a December 2006 VA orthopedic consult report, the Veteran 
reported that his knees catch, pop, and lock.  On 
examination, the Veteran walked without difficulty and he had 
mild bowlegged deformity of both knees.  There was mild 
laxity of the medial collateral ligaments of both knees 
compared to the lateral ligaments, which were reported as may 
be because of some loss of cartilage medially.  The 
impression was probable medial compartment osteoarthritis 
rule out possible internal derangement.  An MRI scan was 
ordered.  The MRI of the right knee revealed extensive 
degenerative changes with a subchondral cyst and probable 
osteochondritis desiccans.  There was joint effusion and a 
probable tear of the medial meniscus.  The MRI of the left 
knee revealed degenerative changes with sub chondrosis, small 
joint effusion and probable tear of the medial meniscus.  

During the October 2007 VA examination, the Veteran reported 
that in the past both his knees went out of position but they 
had not done so recently.  He reported no affect on his 
activities of daily living but that they affect his 
occupation as a state trooper because he cannot run after 
people.  The Veteran wore no braces and did not use walking 
aids.  Minimal to mild genu valgus deformity was present 
bilaterally.  

Upon examination, there was no swelling, edema, effusion, 
pain during movements, weakness, instability, redness, heat, 
abnormal movement, guarding, crepitus, or incoordination of 
either knee.  There was mild tenderness bilaterally.  
McMurray's, Lachman's, and Drawer tests were all negative.  
Both knees were stable.  There was no evidence of weight 
bearing or functional limitation on standing and walking.  He 
was able to stand and walk on his heels and toes and squat.  
Right knee flexion was 0 to 135 degrees with no pain, but the 
Veteran indicated pain at full flexion, and extension to 0 
degrees, with the Veteran tolerating the pain on full 
extension.  Left knee flexion was 0 to 140 degrees with pain 
at full flexion that he could tolerate, and extension to 0 
degrees.  There was no additional limitation of motion due to 
pain, weakness, fatigue, or repetitive use.  X-rays revealed 
mild degenerative changes.  The diagnoses were mild 
degenerative joint disease of the right knee with 0 to mild 
functional loss due to pain.  

As shown above, the Veteran has not been shown to have 
flexion limited to 60 degrees or extension limited to 5 
degrees in either knee, even with pain.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  As such, the criteria for an 
increased rating for right and left knee chondromalacia have 
not been met.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5260 
and 5261.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's knees is not warranted 
on the basis of functional loss due to pain or weakness in 
this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned 10 percent ratings, 
and no higher.  In this regard, the Board acknowledges the 
Veteran's reports of pain, swelling, stiffness, unsteadiness, 
and that he cannot walk for long periods of time.  However, 
the effect of such in the Veteran's knees is contemplated in 
the currently assigned 10 percent disability evaluations.  
Indeed, as noted above, even after contemplating for pain, 
flexion and extension of both knees did not meet the criteria 
for even a non-compensable rating.  Thus, the Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the Veteran's service-connected 
knees.  

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

In this regard, there was no evidence of ankylosis of either 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Further, 
there was no persuasive evidence of recurrent subluxation or 
lateral instability to entitle the Veteran to a rating under 
Diagnostic Code 5257.  Although the Veteran reported that had 
trouble with balance, upon examination there was no objective 
evidence of lateral instability or subluxation.  Moreover, he 
denied instability during his examinations.  The Board 
affords this lack of objective evidence more probative value 
than the Veteran's reports.  Additionally, there was no 
evidence of semilunar cartilage that was dislocated or 
removed.  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259.  
Lastly, there was no evidence of impairment of the tibia and 
fibula or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5262 or 5263.  

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 10 percent evaluations are appropriate and that there 
is no basis for awarding a higher evaluations for the 
service-connected left and right knee chondromalacia.  
38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5256-5263. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected knees are so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his knees reasonably describe the Veteran's 
disability level and symptomatology and he has not argued to 
the contrary.  The criteria, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256 to 5263, reasonably describe the Veteran's 
disability level and symptomatology, and consequently his 
disability level is contemplated by the rating schedule and 
the assigned schedular evaluation is therefore adequate.  
Moreover, the Veteran has not contended that his service-
connected knees caused frequent periods of hospitalization or 
marked interference with his employment and such is not shown 
by the evidence of record.  As reflected above, the Veteran 
reported that he was able to complete his activities of daily 
living and the main impact on his employment was that he was 
unable to chase people, which is already contemplated in his 
assigned 10 percent ratings.  For these reasons, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").



3.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to service-connected left 
and right knee chondromalacia.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a 
bilateral ankle disability.  The Veteran's service treatment 
records reflected that he twisted his left ankle in December 
1971.  It was wrapped and there was no x-ray evidence of a 
fracture.  The remainder of the service treatment records 
were absent for complaints, treatment, findings, or diagnoses 
of a left or right ankle disability.  

Importantly, there is no current diagnosis of a left or right 
ankle disability of record.  Following VA examination in 
August 2008 wherein the Veteran's claims file was reviewed, 
both ankles were found to be normal.  The examination 
contained range of motion as well as x-ray findings, which 
were all interpreted as normal.  Further, there are no 
diagnoses of a right or left ankle disability anywhere else 
in the record.  Service connection requires evidence that 
establishes that the Veteran currently has the claimed 
disability.  See Degmetich, 104 F. 3d at 1332; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran 
might sincerely believe that he has a bilateral ankle 
disability that is related to service, he, as a layperson, is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As there is no current evidence of a diagnosed left 
or right ankle disability, or evidence relating such to 
service or another service-connected disability, service 
connection must be denied.  38 C.F.R. § 3.303.  

4.  Entitlement to service connection for hypertension.

Service connection for certain diseases, such as 
hypertension, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Parenthetically, the Board notes that the term 
"hypertension" refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  Dorland's Illustrated Medical Dictionary 1138 
(30th ed. 2003).  Dorland's at 889.  For VA disability 
purposes, hypertension means diastolic pressure of 
predominantly 90 mm. or more or isolated systolic pressure of 
predominantly 160 mm. or more with diastolic pressure of less 
than 90 mm.  Hypertension must be confirmed by readings taken 
two or more times on at least three different days.  38 
C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  For hypertension to 
be 10 percent disabling, diastolic pressure must be 
predominantly 100 or more, or systolic pressure must be 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
hypertension.  The Veteran's service treatment records are 
absent for complaints, treatment, findings, or diagnoses of 
hypertension.  As such, there was no showing of hypertension 
in service.  

In fact, the first diagnosis of hypertension was not until 
many years after the Veteran's separation from service.  An 
October 2002 private treatment record from C.C.O.M.M.G. 
indicated that the Veteran reported having high blood 
pressure for several months.  The impression was essential 
hypertension, uncontrolled.  The Board notes that the first 
finding of hypertension was in 2002, approximately 23 years 
after the Veteran's separation from service.   A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In this regard, the Board notes that the Veteran's blood 
pressure reading when sitting during his August 1979 VA 
examination, which was taken a month after his separation 
from service, was 114/76, which does not fall within the 
ranges for hypertension as reflected above.  Moreover, as 
referenced in the October 2002 private treatment entry, the 
Veteran reported that he had high blood pressure for several 
months, indicating a recent onset.  As such, the evidence of 
record indicates that the first diagnosis of hypertension was 
not until many years after his separation from service.  

Nevertheless, the Veteran asserts that his hypertension is 
related to his military service.  During his hearing, the 
Veteran and his representative were not specific regarding 
their theory of etiology but noted that the Veteran served in 
Vietnam so Agent Orange exposure could possibly be a 
consideration.  The Board notes that the Veteran served in 
Vietnam from July to November 1971 and is therefore presumed 
to have been exposed to Agent Orange.  38 C.F.R. 
§ 3.307(a)(6)(iii).  However, hypertension is not listed as 
one of the presumptions.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Additionally, there is no evidence, other than the Veteran's 
assertion, that his hypertension may be related to his 
herbicide exposure during service.  Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (availability of presumptive service 
connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Although the 
Veteran might sincerely believe that his hypertension is 
related to service or Agent Orange exposure, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In sum, the evidence does not support service connection by a 
presumptive basis because there is no competent medical 
evidence showing that the Veteran's hypertension manifested 
itself to a degree of 10 percent or more within one year from 
the date of his separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Additionally, the evidence of record 
indicates that the Veteran's hypertension developed many 
years after his separation from service.  Further, there is 
no persuasive evidence indicating an association between the 
Veteran's hypertension and his military service, to include 
herbicide exposure.  As such, service connection for 
hypertension must be denied.  38 C.F.R. § 3.303.  

New and Material Evidence

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability, to include as secondary to service-
connected left and right knee chondromalacia.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A September 1979 RO decision denied service connection 
because the service treatment records did not show 
complaints, treatment, or diagnosis of a back condition and 
the back condition reported by the Veteran was determined to 
be acute and transitory in nature and was not found on VA 
examination.  The Veteran was notified of the denial in 
October 1979.  Because the Veteran did not appeal that 
decision, it is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
The Veteran, however, now seeks to reopen his claim.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final September 1979 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final rating decision is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the 1979 decision includes, but is not limited 
to, VA treatment records, VA examinations, private treatment 
records, and various statements submitted by the Veteran.  As 
noted, the Veteran's claim was previously denied, in part, 
because there was no current evidence of a back disability.  
In particular, the Veteran has now submitted evidence of a 
back disability as well as two opinions, one dated in 
February 2007 from VA Dr. C.C. and the other from private Dr. 
C.E.C., which appear to link the Veteran's current back 
disability to his service-connected knees.  Obviously, this 
evidence is new in that it was not previously of record.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate his claim.  Further, as its 
credibility is presumed, these medical opinions raise a 
reasonable possibility of substantiating the claim.  Justus, 
3 Vet. App. at 513.  For these reasons, the Board finds that 
the additional evidence received since 1979 warrants a 
reopening of the Veteran's claim for service connection for a 
low back disability, as it is new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).


ORDER

Entitlement to an increased disability rating for service-
connected right knee chondromalacia, currently rated as 10 
percent disabling, is denied.

Entitlement to an increased disability rating for service-
connected left knee chondromalacia, currently rated as 10 
percent disabling, is denied.

Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to service-connected left 
and right knee chondromalacia, is denied.

Entitlement to service connection for hypertension is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability 
is reopened.


REMAND

5.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected left 
and right knee chondromalacia.

6.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected left 
and right knee chondromalacia.

The Veteran contends that he has a bilateral hip and a low 
back disability that is secondary to his service-connected 
left and right knee disabilities.  The evidence of record 
currently contains two opinions that appear to be favorable 
to the Veteran's claims and one that does not.  However, 
after reviewing all three opinions, the Board concludes that 
they are all inadequate upon which to base a determination 
and a remand is necessary to afford the Veteran a VA 
examination that addresses the etiology of his bilateral hip 
and low back disabilities.  

In February 2007, VA Dr. P.C. stated that the Veteran had 
diagnoses of bilateral knee degeneration with inflammation 
from probable meniscus tears and old T8 vertebral 
compression.  Dr. P.C. added that these diagnoses may or can 
be associated with chronic hip and back pain secondary to a 
patient's adjustment of body weight to compensate for the 
diagnoses.  A February 2007 VA treatment entry written by Dr. 
P.C. indicated that he hand delivered a letter with attached 
imaging reports stating that chronic hip and back pain may be 
related to old T8 compression injury and bilateral knees 
degeneration and probable meniscal tears.  However, the use 
of the words "may" and "can" makes Dr. P.C.'s opinion 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative).  Moreover, the February 2007 VA entry 
also is phrased in terms of "may."  Additionally, the Board 
notes that Dr. P.C. also indicated that the Veteran's back 
pain may be related to an old T8 compression fracture, which 
has not been related to his period of service.

In April 2008, private Dr. C.E.C. referenced the Veteran's 
report that he has had back and hip pain for the past 30 
years.  Following examination, the assessment was 
osteoarthritis of the bilateral hips, osteoarthritis of the 
lumbar spine, and degenerative disc disease of the lumbar 
spine.  Dr. C.E.C. indicated that the Veteran had a fairly 
significant amount of disability due to his back and hips.  
This has been going on for 30 years and with his military 
history and the type of activities the Veteran was involved 
in, he was sure some of this was related to that as he has a 
history of knee problems as well.  Dr. C.E.C. stated that he 
felt the knees, hips, and back were most likely related to 
each other because of the Veteran's severe varus malalignment 
of his knees which causes increased stress on his back and 
hips.  The Board is unclear whether Dr. C.E.C. is suggesting 
that the Veteran's back and hip disability are directly 
related to his military service.  Regarding his assertion 
that the Veteran's knees, hips, and back are related to each 
other, the Board notes that although Dr. C.E.C. indicated 
that the Veteran had a severe varus malalignment of his 
knees, during his October 2007 VA examination wherein his 
knees were examined, the Veteran was noted to have a minimal 
to mild genu valgus deformity of both knees.  

Valgus is defined as bent or twisted outward; denoting a 
deformity in which the angulation of the part is away from 
the midline of the body; the term is an adjective and should 
be used only in connection with the noun it describes, such 
as genu valgum.  The meaning of valgus and varus are often 
reversed, so that genu valgum is knock-knee, not bowleg.  
Dorland's Illustrated Medical Dictionary 1138 (30th ed. 
2003).  Dorlands's at 2003.  Varus is defined as bent or 
twisted inward; denoting a deformity in which the angulation 
of the part is toward the midline of the body.  The term 
varus is an adjective and should be used only in connection 
with the noun it describes, such as genu varum.  The meanings 
of varus and valgus are often reversed, so that genu varum is 
bowleg, not knock-knee.  Dorlands's at 2009.  

Based on the forgoing, it is unclear what knee deformity 
(varus or valgus) Dr. C.E.C. intended.  Additionally, there 
were no physical examination findings related to the 
Veteran's knees in the April 2008 statement.  Moreover, 
during his September 2009 hearing, the Veteran described his 
knees as bowlegged, which is inconsistent with the definition 
of varus malalignment.  As it is unclear what basis Dr. 
C.E.C. is using to support his conclusion that the Veteran's 
knees, back, and hips are related, the Board cannot afford it 
much persuasive value.  

In August 2008, the Veteran underwent a VA examination 
wherein his hips and back were evaluated.  Following 
examination, the examiner opined that the minimal arthritis 
of both hips is less likely due to mild degenerative 
condition of his knees and it is more likely age related and 
regular wear and tear process.  There was no evidence of any 
abnormal weight bearing.  The examiner also opined that the 
mild degenerative condition of the lumbar spine is less 
likely related to mild degenerative disease of his knees and 
is more likely due to routine wear and tear and age related.  
However, the examiner did not provide a rationale for his 
conclusion that the lumbar spine was less likely related to 
the Veteran's service-connected knees.  The Board notes that 
a mere review of the claims file without more does not 
automatically render an examiner's opinion persuasive.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  
Although the examiner appears to support his opinion that the 
Veteran's hips are less likely due to his service-connected 
knees by noting the lack of evidence of abnormal weight 
bearing, the examiner did not opine regarding whether the 
bilateral hip disability was proximately aggravated by his 
service-connected knees.  See 38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As 
such, another VA examination is necessary.  

In addition, the Veteran has not been provided with notice 
that addresses his claims for a bilateral hip and back 
disability on a secondary basis.  Moreover, he has not been 
provided with notice that addresses Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Consequently, he should 
be provided such on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
notice letter in connection with his 
claims for service connection for a 
bilateral hip disability and low back 
disability, to include as secondary to 
service-connected knees.  The letter 
should inform him of the information and 
evidence that is necessary to substantiate 
the claim; (2) inform him about the 
information and evidence that VA will seek 
to provide; and (3) inform him about the 
information and evidence he is expected to 
provide.  The letter should also include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran should be informed that before 
secondary service connection for any 
disability may be granted as a matter of 
law, service connection must be granted 
for the primary conditions he is claiming 
the disabilities are secondary to.  

2.  After the above development has been 
undertaken, please schedule the Veteran 
for a VA examination to evaluate his 
claims for a bilateral hip disability and 
a low back disability, to include as 
secondary to service-connected knees.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims folder 
and the examination findings, including the 
service treatment records, private 
treatment reports, and prior VA 
examinations, the examiner should opine as 
to the relationship, if any, between the 
Veteran's service-connected knees and his 
low back disability and bilateral hip 
disability.  To the extent possible, 
(likely, unlikely, at least as likely as 
not) the examiner should opine whether a 
bilateral hip disability and low back 
disability were either (a) proximately 
caused by or (b) proximately aggravated by 
his service-connected right and left knee 
chondromalacia.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the claims for entitlement 
to service connection for a low back 
disability and a bilateral hip disability, 
to include as secondary to service-
connected left and right knee 
chonromalacia, should be reviewed by the 
RO on the basis of additional evidence.  
If the benefit sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


